UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): July 31, 2014 YUS International Group Limited (Exact name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 000-52020 90-0201309 (Commission File Number) (IRS Employer Identification No.) Room A, Block B, 21/F, Billion Centre Room A, Block B, 21/F Billion Centre, 1 Wang Kwong Road Kowloon Bay, Kowloon, Hong Kong (Address of Principal Executive Offices) 852-2882-7026 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Principal Officer; Appointment of Principal Officer On July 31, 2014, Miss Chen Yongqi Dawn resigned as the Chief Financial Officer of the Company. The Company accepted her resignation on the same date. She did not have any disputes against the Company. On July 31, 2014, Ms. Chan Fuk Yu was appointed as Chief Financial Officer of the Company. Brief biography of Ms. Chan Fuk Yu is as follows: Ms. Chan Fuk Yu Ms. Chan, age 31, is also a director of the Company. From 2003 to present, Ms. Chan has been the director of Yus Group, a financial group located in Hong Kong. Her clients include individuals, investment advisors, corporations, executives, and insurance companies. She also performs significant research and analysis of economic, industries, and company analyses in the evaluation of investment alternatives including private equity funds, gold, securities, real estate and foreign exchanges. 2 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YUS International Group Limited Dated: July 31, 2014 By: /s/ Yu Ka Wai Yu Ka Wai, Director 3
